Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-30-2004

Begum v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-2317




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Begum v. Atty Gen USA" (2004). 2004 Decisions. Paper 312.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/312


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 03-2317


                                   NANTHI BEGUM,
                                            Petitioner

                                            v.

                          JOHN ASHCROFT, Attorney General
                                of the United States
                                             Respondent


                      On Petition for Review of a Final Order of the
                              Board of Immigration Appeals
                                    (No. A73-162-793)


                       Submitted Under Third Circuit LAR 34.1(a)
                                     July 1, 2004

            Before: AMBRO, ALDISERT and STAPLETON, Circuit Judges


                           ORDER AMENDING OPINION

       The petition for panel rehearing filed by Respondent in the above entitled case

having been submitted to the judges who participated in the decision of this Court, the

petition is granted for the limited purpose of vacating the Court’s reinstatement of

Petitioner’s expired period for voluntary departure. As such, the Court’s not precedential

opinion, dated July 22, 2004, is hereby amended as follows:

       On page 3, footnote 2, replace the sentence that reads: “Though the thirty-day

voluntary departure period had long since lapsed before she sought a stay, we nonetheless
grant this request.” with the following: “In light of our decision in Reynoso-Lopez v.

Ashcroft, 369 F.3d 275, 280 (3d Cir. 2004), we deny this request (“[B]ecause Congress

has not provided statutory authority for appellate courts to reinstate or extend the

voluntary departure period prescribed by an IJ or the BIA, this Court lacks jurisdiction to

reinstate [petitioner’s] voluntary departure period.”).”




                                           By the Court,



                                           /s/ Thomas L. Ambro, Circuit Judge

Dated: September 30, 2004




                                              2